 



Exhibit 10.22
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
               This Amended and Restated Registration Rights Agreement (this
“Agreement”) is made as of this 17th day of October, 2006 by and among First
Mercury Financial Corporation, a Delaware corporation (together with any
successor thereto, the “Company”), and the stockholders whose names are set
forth under the heading “Stockholders” on the signature pages hereto (the
“Stockholders”).
               WHEREAS, the Company and certain Stockholders are parties to a
Registration Rights Agreement dated as of June 7, 2004 (the “Original
Agreement”) which such parties desire to amend and restate in its entirety;
               WHEREAS, the Stockholders hold shares of Common Stock of the
Company; and
               WHEREAS, the Stockholders and the Company desire to set forth the
circumstances under which the Company shall register and maintain the
effectiveness with the Commission of a registration statement or statements for
the public resale of the Registrable Securities.
               NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
     1. Certain Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:
               An “Affiliate” of a Person means any person controlling,
controlled by, or under common control with, such Person. For purposes of this
definition, “control” means the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by agreement or
otherwise, including control within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act.
               “Agreement” has the meaning set forth in the introduction to this
Agreement.
               “Commission” means the United States Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act and the Exchange Act.
               “Common Stock” means the Company’s common stock, par value $.01
per share.
               “Company” has the meaning set forth in the introduction to this
Agreement.
               “Controlling Person” has the meaning set forth in Section 5 of
this Agreement.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any similar successor federal statute, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

 



--------------------------------------------------------------------------------



 



               “Glencoe Demand Registration” has the meaning set forth in
Section 3(a) of this Agreement.
               “Glencoe Holders” means the Stockholders whose names are set
forth under the subheading “Glencoe Holders” on the signature pages hereto.
               “Glencoe Registrable Securities” means (i) any shares of Common
Stock held by the Glencoe Holders, (ii) any other shares of Common Stock
acquired by the Glencoe Holders and (iii) any other securities issued or
issuable with respect to any such shares described in clauses (i) and (ii) above
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person will be deemed to
be a holder of Glencoe Registrable Securities whenever such Person has the right
to then acquire or obtain from the Company any Glencoe Registrable Securities,
whether or not such acquisition has actually been effected).
               “Holders” has the meaning set forth in Section 2 of this
Agreement.
               “Initial Public Offering” means the initial public offering of
Common Stock by the Company pursuant to an effective registration statement
under the Securities Act.
               “Inspector” has the meaning set forth in Section 4(h) of this
Agreement.
               “Person” means any individual, corporation, association,
partnership, limited liability company, joint venture, estate, trust, or
unincorporated organization or any government and any agency or political
subdivision thereof.
               “Registrable Securities” means the Glencoe Registrable Securities
and the Shaw Registrable Securities.
               “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time, or any similar successor federal statute, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.
               “Shaw Demand Registration” has the meaning set forth in Section
3(b) of this Agreement.
               “Shaw Holders” means the Stockholders whose names are set forth
under the subheading “Shaw Holders” on the signature pages hereto.
               “Shaw Priority Registration” means a Shaw Demand Registration in
which the Shaw Holders have priority over the Glencoe Holders with respect to
cutbacks pursuant to Section 3(b)(iii)(A).
               “Shaw Registrable Securities” means (i) any shares of Common
Stock held by the Shaw Holders, (ii) any other shares of Common Stock acquired
by the Shaw Holders and (iii) any other securities issued or issuable with
respect to any such shares described in clauses (i) and (ii) above by way of a
stock dividend or stock split or in connection with a combination of

-2-



--------------------------------------------------------------------------------



 



shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person will be deemed to
be a holder of Shaw Registrable Securities whenever such Person has the right to
then acquire or obtain from the Company any Shaw Registrable Securities, whether
or not such acquisition has actually been effected).
               “Stockholder” has the meaning set forth in the introduction of
this Agreement.
     2. Piggyback Registrations. If at any time or times after the date hereof
the Company shall seek to file a registration statement under the Securities Act
with respect to an offering of shares of Common Stock to the public for its own
account or for the account of others (except with respect to registration
statements on Form S-4 or Form S-8 or another form not available for registering
the Registrable Securities for sale to the public), the Company will promptly
give written notice thereof to all holders of Registrable Securities (the
“Holders”). If within twenty (20) days after their receipt of such notice, one
or more Holders request the inclusion of some or all of the Registrable
Securities held by them in such registration statement, the Company will use its
best efforts to include such securities in such registration statement. In the
case of any underwritten public offering, if the managing underwriter determines
in good faith that market conditions require a limitation on the number of
Registrable Securities to be offered under such registration statement, subject
to the following sentence, the Company shall not be required to include in such
registration statement Registrable Securities of the Holders in excess of the
amount, if any, of shares of Common Stock which the managing underwriter of such
underwritten offering shall reasonably and in good faith agree to include in
such offering in addition to any amount to be registered for the account of the
Company. If any limitation of the number of shares of Registrable Securities to
be registered by the Holders is required pursuant to this Section 2, the number
of such securities to be excluded from such registration statement shall be
determined in the following sequence: (i) first, securities held by any Persons
not having any contractual, incidental “piggyback” registration rights to
include such securities in the registration statement, (ii) second, securities
held by any Persons having contractual, incidental “piggyback” rights to include
such securities on the registration statement pursuant to an agreement which is
not this Agreement and (iii) third, Registrable Securities to be registered by
the Holders as determined on a pro rata basis (based upon the relative number of
Registrable Securities held by such Holders requesting inclusion pursuant to
this Section 2); provided, that, in connection with a Glencoe Demand
Registration or a Shaw Demand Registration, the Registrable Securities shall be
excluded from such registration statement in accordance with the priorities set
forth in Section 3(a)(iii) or 3(b)(iii), as the case may be. Notwithstanding the
foregoing, the Shaw Holders shall not have any “piggyback” registration rights
pursuant to this Section 2 with respect to any Glencoe Demand Registration which
is not an underwritten public offering, nor shall the Glencoe Holders have any
“piggyback” registration rights pursuant to this Section 2 with respect to any
Shaw Demand Registration which is not an underwritten public offering.
     3. Required Registrations.
               (a) Glencoe Registrations.
                         (i) Glencoe Demand Registration. At any time on or
after the six (6) month anniversary of the date hereof, the holders of a
majority of the then outstanding

-3-



--------------------------------------------------------------------------------



 



Glencoe Registrable Securities may request that the Company register under the
Securities Act, on Form S-1 or Form S-3 (if the Company is then eligible to use
such form), all or a portion of the Glencoe Registrable Securities held by such
requesting holders having an aggregate value of at least $10,000,000 (based on
the then current market price) (a “Glencoe Demand Registration”). Such request
shall be in writing and shall state the number of shares of Glencoe Registrable
Securities to be disposed of, the intended method of disposition of such shares
by such requesting Glencoe Holders and whether such disposition shall be by
means of an underwritten public offering. The Glencoe Holders shall only be
entitled to request two (2) Glencoe Demand Registrations pursuant to this
Section 3(a). Notwithstanding anything to the contrary contained herein, a
registration will not count as a Glencoe Demand Registration under this Section
3(a) until the registration statement relating to all such Glencoe Registrable
Securities requested to be so registered has been declared effective by the
Commission at the request of the requesting Glencoe Holders and, if such method
of disposition is a firm commitment underwritten public offering, all of such
shares shall have been sold pursuant thereto. In addition, a registration will
not count as a Glencoe Demand Registration if, after it has become effective,
the offering of Glencoe Registratable Securities is interfered with by a stop
order, injunction or other order of the SEC or other governmental agency or
court.
                         (ii) Registration Requirements. Following receipt of a
request for registration pursuant to this Section 3(a), the Company will
promptly notify all of the other Glencoe Holders of such request and such
Glencoe Holders shall then have twenty (20) days to notify the Company of their
desire to participate in the registration. Thereupon, the Company will use its
best efforts to cause such of the Glencoe Registrable Securities as may be
requested by the Glencoe Holders to be registered under the Securities Act in
accordance with the terms of this Section 3. If the request for registration
contemplates an underwritten public offering, the Company shall state such in
the written notice and in such event the right of any Person to participate in
such registration shall be conditioned upon their participation in such
underwritten public offering and the inclusion of their securities in the
underwritten public offering to the extent provided herein.
                         (iii) Underwritten Offering. If a requested
registration pursuant to this Section 3(a) involves an underwritten public
offering and the managing underwriter of such offering determines in good faith
that the number of securities sought to be offered should be limited due to
market conditions, then the number of securities to be included in such
underwritten public offering shall be reduced to a number deemed satisfactory by
such managing underwriter; provided that the shares to be excluded shall be
determined in the following sequence: (i) first, securities held by any Persons
not having any contractual, incidental “piggyback” registration rights to
include such securities on the registration statement, (ii) second, securities
held by any Persons (other than the Glencoe Holders) having contractual,
incidental “piggyback” rights to include such securities in the registration
statement pursuant to an agreement which is not this Agreement, (iii) third,
securities to be registered by the Company for its own account and (iv) fourth,
Glencoe Registrable Securities sought to be included by the Glencoe Holders and
Shaw Registrable Securities sought to be included by the Shaw Holders pursuant
to the “piggyback” rights granted to the Shaw Holders pursuant to this
Agreement. If there is a reduction of the number of Glencoe Registrable
Securities or Shaw Registrable Securities pursuant to clause (iv), such
reduction shall be made on a pro rata basis (based upon the relative number of
Registrable Securities held by the holders requesting inclusion in such

-4-



--------------------------------------------------------------------------------



 



registration statement). With respect to a request for registration pursuant to
this Section 3 which is for an underwritten public offering, the managing
underwriter shall be chosen by a majority-in-interest of the Glencoe Holders
requesting such registration, subject to the approval of the Company, which
approval will not be unreasonably withheld. If the managing underwriter has not
limited the number of Glencoe Registrable Securities, Shaw Registrable
Securities or other securities to be underwritten, the Company may include
securities for its own account in such registration if the managing underwriter
so agrees and if the number of Glencoe Registrable Securities or Shaw
Registrable Securities which would otherwise have been included in such
registration and underwriting will not thereby be limited. If requested in good
faith by the managing underwriter, the Glencoe Holders (and the Shaw Holders if
any of them participate in such registration) agree not to offer, sell, pledge,
transfer or otherwise dispose of any Common Stock not registered under the
Securities Act for a period not to exceed ninety (90) days following the
effective date of the registration statement filed by the Company.
               (b) Shaw Registrations.
                         (i) Shaw Demand Registration. At any time on or after
the six (6) month anniversary of the date hereof, the holders of a majority of
the then outstanding Shaw Registrable Securities may request that the Company
register under the Securities Act, on Form S-1 or Form S-3 if the Company is
then eligible to use such form, all or a portion of the Shaw Registrable
Securities held by such requesting holders having an aggregate value of at least
$10,000,000 (based on the then current market price) (a “Shaw Demand
Registration”). Such requests shall be in writing and shall state the number of
shares of Shaw Registrable Securities to be disposed of, the intended method of
disposition of such shares by such requesting Shaw Holders, whether such
disposition shall be by means of an underwritten public offering and whether
such registration is a Shaw Priority Registration. The Shaw Holders shall only
be entitled to request two (2) Shaw Demand Registrations pursuant to this
Section 3(b). Notwithstanding anything to the contrary contained herein, a
registration will not count as a Shaw Demand Registration under this Section
3(b) until the registration statement relating to all such Shaw Registrable
Securities requested to be so registered has been declared effective by the
Commission at the request of the requesting Shaw Holders and, if such method of
disposition is a firm commitment underwritten public offering, all of such
shares shall have been sold pursuant thereto. In addition, a registration will
not count as a Shaw Demand Registration if, after it has become effective, the
offering of Shaw Registratable Securities is interfered with by a stop order,
injunction or other order of the SEC or other governmental agency or court.
                         (ii) Registration Requirements. Following receipt of a
request for registration pursuant to this Section 3, the Company will promptly
notify all of the other Shaw Holders of such request and such Shaw Holders shall
then have twenty (20) days to notify the Company of their desire to participate
in the registration. Thereupon, the Company will use its best efforts to cause
such of the Registrable Securities as may be requested by the Shaw Holders to be
registered under the Securities Act in accordance with the terms of this
Section 3. If the request for registration contemplates an underwritten public
offering, the Company shall state such in the written notice and in such event
the right of any Person to participate in such registration shall be conditioned
upon their participation in such underwritten public offering and the inclusion
of their securities in the underwritten public offering to the extent provided
herein.

-5-



--------------------------------------------------------------------------------



 



                         (iii) Underwritten Offering. If a requested
registration pursuant to this Section 3(b) involves an underwritten public
offering and the managing underwriter of such offering determines in good faith
that the number of securities sought to be offered should be limited due to
market conditions, then the number of securities to be included in such
underwritten public offering shall be reduced to a number deemed satisfactory by
such managing underwriter; provided that the shares to be excluded shall be
determined in the following sequence:
     (A) with respect to a Shaw Priority Registration (i) first, securities held
by any Persons not having any contractual, incidental “piggyback” registration
rights to include such securities on the registration statement, (ii) second,
securities held by any Persons (other than the Shaw Holders) having contractual,
incidental “piggyback” rights to include such securities in the registration
statement pursuant to an agreement which is not this Agreement, (iii) third,
securities to be registered by the Company for its own account, (iv) fourth,
securities held by any Persons (other than the Shaw Holders) having contractual,
incidental “piggyback” rights to include such securities in the registration
statement pursuant to this Agreement, and (v) fifth, Shaw Registrable Securities
sought to be included by the Shaw Holders. If there is a reduction of the number
of Shaw Registrable Securities pursuant to clause (v), such reduction shall be
made on a pro rata basis (based upon the relative number of Shaw Registrable
Securities held by Shaw Holders requesting inclusion pursuant to this
Section 3). If less than all Shaw Registrable Securities sought to be included
in a Shaw Priority Registration are included in such registration, such
registration will not count as a Shaw Demand Registration; and
     (B) with respect to a registration which is not a Shaw Priority
Registration: (i) first, securities held by any Persons not having any
contractual, incidental “piggyback” registration rights to include such
securities on the registration statement, (ii) second, securities held by any
Persons (other than the Shaw Holders) having contractual, incidental “piggyback”
rights to include such securities in the registration statement pursuant to an
agreement which is not this Agreement, (iii) third, securities to be registered
by the Company for its own account and (iv) fourth, Shaw Registrable Securities
sought to be included by the Shaw Holders and Glencoe Registrable Securities
sought to be included by the Glencoe Holders pursuant to the “piggyback” rights
granted to the Glencoe Holders pursuant to this Agreement. If there is a
reduction of the number of Shaw Registrable Securities or Glencoe Registrable
Securities pursuant to clause (iv), such reduction shall be made on a pro rata
basis (based upon the relative number of Registrable Securities held by the
holders requesting inclusion in such registration statement).
With respect to a request for registration pursuant to this Section 3 which is
for an underwritten public offering, the managing underwriter shall be chosen by
a majority-in-interest of the Shaw Holders requesting such registration, subject
to the approval of the Company, which approval will not be unreasonably
withheld. If the managing underwriter has not limited the number of Shaw
Registrable Securities, Glencoe Registrable Securities or other securities to be
underwritten, the Company may include securities for its own account in such
registration if the managing underwriter so agrees and if the number of Shaw
Registrable Securities or Glencoe Registrable Securities which would otherwise
have been included in such registration and

-6-



--------------------------------------------------------------------------------



 



underwriting will not thereby be limited. If requested in good faith by the
managing underwriter, the Shaw Holders (and the Glencoe Holders if any of them
participate in such registration) agree not to offer, sell, pledge, transfer or
otherwise dispose of any Common Stock not registered under the Securities Act
for a period not to exceed ninety (90) days following the effective date of the
registration statement filed by the Company.
     (c) Postponement. The Company may postpone the filing of a registration
statement requested by the Holders pursuant to this Section 3 for a reasonable
period of time not more than once during any twelve-month period, if the Company
delivers to such Holders a certificate signed by the President of the Company
stating that the Board of Directors of the Company determined in good faith that
the filing of a registration statement would have a material adverse effect on
the Company at such time. The Company shall not be required to cause a
registration statement requested pursuant to this Section 3 to become effective
within ninety (90) days following the effective date of a registration statement
on Form S-1 or S-3 initiated by the Company, provided that the Company had
received the Holder’s request for registration after the Company had given
written notice, made in good faith, to the Holders that the Company was
commencing to prepare a Company-initiated registration statement (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 or any other similar rule under the Securities Act
is applicable); provided further, however, that the Company shall use its best
efforts to achieve such effectiveness promptly following such period.
Notwithstanding the foregoing, the Company shall not be permitted to postpone
the filing or effectiveness of a registration statement with respect to a
Glencoe Demand Registration or Shaw Demand Registration which is not an
underwritten public offering by virtue of the fact that another registration
statement has been filed, is pending or contemplated or has been declared
effective, or any distribution pursuant thereto is pending or contemplated or
has been completed.
     4. Further Obligations of the Company. Whenever the Company is required
hereunder to include any Registrable Securities in a registration statement
under the Securities Act and pursuant to “blue sky” laws, it agrees that it
shall also do the following:
     (a) Pay all fees and expenses relating to such registrations and offerings
(exclusive of underwriting discounts and commissions), including all fees and
expenses associated with filings with the National Association of Securities
Dealers, Inc. (“NASD), and the reasonable fees and expenses of not more than one
independent counsel for the Holders (chosen by a majority-in-interest of the
Holders requesting registration of Registrable Securities) in connection with
any registrations pursuant to Sections 2 or 3 hereof;
     (b) Use its best efforts to diligently prepare and file with the Commission
a registration statement and such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until the Holder or
Holders have completed the distribution described in the registration statement
relating thereto and to comply with the provisions of the Securities Act with
respect to the sale of securities covered by such registration statement for
such period;

-7-



--------------------------------------------------------------------------------



 



     (c) Furnish to each selling Holder and underwriter such copies of each
preliminary and final prospectus and such other documents as such Holder or
underwriter may reasonably request to facilitate the public offering of its
Registrable Securities;
     (d) Enter into any reasonable underwriting agreement required by the
proposed underwriter, if any, in such form and containing such terms as are
customary; provided, however, that no Holder shall be required to make any
representations or warranties other than with respect to its title to the
Registrable Securities and with respect to any written information provided by
the Holder to the Company;
     (e) Use its best efforts to register or qualify the securities covered by
such registration statement under the securities or “blue sky” laws of such
jurisdictions as any selling Holder or underwriter may reasonably request and
keep each such registration or qualification effective until the Holder or
Holders have completed the distribution described in the registration statement
relating thereto; provided that the Company shall not for any such purpose be
required to qualify to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified;
     (f) Immediately notify each selling Holder, at any time when a prospectus
relating to his, her or its Registrable Securities is required to be delivered
under the Securities Act, of the happening of any event as a result of which
such prospectus contains an untrue statement of a material fact or omits any
material fact necessary to make the statements therein not misleading, and, at
the request of any such selling Holder, promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;
     (g) Cause all such Registrable Securities to be listed on each securities
exchange or quotation system on which similar securities issued by the Company
are then listed or quoted (or if similar securities issued by the Company are
not then listed or quoted, then on such exchange or quotation system as a
majority-in-interest of the Holders requesting such registration shall
determine) and provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
     (h) Make available to each selling Holder, any underwriter participating in
any disposition pursuant to a registration statement, and any attorney,
accountant or other agent or representative retained by any such selling Holder
or underwriter (each, an “Inspector”), all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers to supply all information
reasonably requested by any such Inspector in connection with such registration
statement as shall be reasonably necessary to enable them to exercise their due
diligence responsibility; provided, however, that such Inspector shall agree in
writing to hold in confidence and trust all information so provided and to use
such information only to satisfy such due diligence responsibility and no other.

-8-



--------------------------------------------------------------------------------



 



     (i) Permit any Holder, who, in its sole and exclusive judgment exercised in
good faith, believes that it might be deemed to be a Controlling Person (as
defined in Section 5) of the Company, to participate in good faith and at its
own expense in the preparation of such registration or comparable statement and
to request the insertion therein of material furnished to the Company in
writing, which request shall not be denied by the Company without good reason;
provided, however, that preparation of the registration or comparable statement
shall be under the Company’s control and at the Company’s direction, and the
Company shall retain authority to determine the content of the registration or
comparable statement.
     (j) Otherwise use its best reasonable efforts to comply with the securities
laws of the United States and other applicable jurisdictions and all applicable
rules and regulations of the Commission and comparable governmental agencies in
other applicable jurisdictions and make generally available to the Holders, in
each case as soon as practicable, but not later than forty-five (45) days after
the end of the twelve (12) month period beginning at the end of the fiscal
quarter of the Company during which the effective date of the registration
statement occurs (or ninety (90) days if such twelve (12) month period coincides
with the Company’s fiscal year), an earnings statement (which need not be
audited) of the Company, covering such twelve (12) month period, which will
satisfy the provisions of Section 11(a) of the Securities Act;
     (k) In the case of an underwritten public offering, furnish to a
prospective selling Holder holding at least a majority of the Registrable
Securities being sold in such offering, upon written request, a signed
counterpart, addressed to such prospective selling Holder, of an opinion of
counsel for the Company, dated the effective date of the registration statement,
and covering substantially the same matters with respect to the registration
statement (and the prospectus included therein), as customarily covered in
opinions of the Company’s counsel delivered to the underwriters in underwritten
public offerings of securities;
     (l) Otherwise cooperate with the underwriter or underwriters, the
Commission and other regulatory agencies and take all actions and execute and
deliver or cause to be executed and delivered all documents necessary to effect
the registration of any Registrable Securities hereunder;
     (m) cooperate with the Holders and each underwriter participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filing required to be made with the NASD; and
     (n) advise the holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued.
     5. Indemnification; Contribution.

-9-



--------------------------------------------------------------------------------



 



     (a) Incident to any registration of any Registrable Securities pursuant to
this Agreement, the Company will indemnify, reimburse and hold harmless to the
fullest extent permitted by law, each underwriter, each Holder who offers or
sells any such Registrable Securities in connection with such registration
statement (including its partners (including partners of partners and
stockholders of any such partners), directors, officers, employees,
representatives and agents of any of them) (each, a “Selling Holder”), and each
person who controls any of them within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Controlling Person”),
from and against any and all losses, claims, damages, expenses and liabilities,
joint or several (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, as the same are incurred),
to which they, or any of them, may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities arise
out of or are based on (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement (including any related
preliminary or definitive prospectus, or any amendment or supplement to such
registration statement or prospectus), (ii) any omission or alleged omission to
state in such document a material fact required to be stated in it or necessary
to make the statements in it not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act or any state
statutory law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state statutory law, (iv) any failure to register or
qualify the Registrable Securities in any state where the Company or its agents
has affirmatively undertaken or agreed in writing that the Company (the
undertaking of any underwriter chosen by the Company being attributed to the
Company) will undertake such registration or qualification on the Selling
Holder’s behalf (provided that in such instance the Company shall not be so
liable if it has undertaken its best efforts to so register or qualify the
Registrable Securities), or (v) any blue sky application or other document
executed by the Company specifically for the purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof; provided, however, that the Company will not be liable to the
extent that such loss, claim, damage, expense or liability arises from and is
based on an untrue statement or omission of a material fact contained in such
registration statement or alleged untrue statement or omission made in reliance
on and in conformity with information furnished in writing to the Company by
such underwriter, Selling Holder or Controlling Person expressly for use in such
registration statement. With respect to such untrue statement or omission or
alleged untrue statement or omission in the information furnished in writing to
the Company by such Selling Holder expressly for use in such registration
statement, such Selling Holder will indemnify and hold harmless each
underwriter, the Company (including its directors, officers, employees,
representatives and agents), each other Holder (including its partners
(including partners of partners and stockholders of such partners), directors,
officers, employees, representatives and agents of any of them, and each
Controlling Person of any of them), from and against any and all losses, claims,
damages, expenses and liabilities, joint or several, to which they, or any of
them, may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise as a
direct result of such untrue statement or omission or alleged untrue statement
or omission in the information furnished in writing to the

-10-



--------------------------------------------------------------------------------



 



Company by such Selling Holder expressly for use in such registration statement,
provided that the obligation of the Selling Holder will be several and not joint
and several. In no event, however, shall the liability of a Selling Holder for
indemnification under this Section 5(a) exceed the net proceeds received by such
Selling Holder from its sale of Registrable Securities under such registration
statement.
     (b) If the indemnification provided for in Section 5(a) above for any
reason is held by a court of competent jurisdiction to be unavailable to an
indemnified party in respect of any losses, claims, damages, expenses or
liabilities referred to therein, then each indemnifying party under this
Section 5, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, expenses or liabilities in such proportion as
is appropriate to reflect (i) the relative benefits received by the Company, the
Selling Holders and the underwriters from the offering of the Registrable
Securities and (ii) the relative fault of the Company, the Selling Holders and
the underwriters in connection with the statements or omissions which resulted
in such losses, claims, damages, expenses or liabilities, as well as any other
relevant equitable considerations; provided, however, that in the event of a
registration statement filed in response to a demand for registration under
Section 3(a) or Section 3(b) and in which the Company does not register any
shares of capital stock, the proportion of contribution by the Company, the
Selling Holders and the underwriters shall in all cases be governed solely by
clause (ii) above. The relative benefits received by the Company, the Selling
Holders and the underwriters shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Company and the Selling Holders and the underwriting discount
received by the underwriters, in each case as set forth in the table on the
cover page of the applicable prospectus, bear to the aggregate public offering
price of the Registrable Securities. The relative fault of the Company, the
Selling Holders and the underwriters shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Holders or the underwriters and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
               The Company and each Selling Holder agrees that it would not be
just and equitable if contribution pursuant to this Section 5(b) were determined
by pro rata or per capita allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. In no event, however, shall a Selling Holder be
required to contribute any amount under this Section 5(b) in excess of the net
proceeds received by such Selling Holder from its sale of Registrable Securities
under such registration statement. No Person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. The Selling Holder’s obligations pursuant to
this Section 5(b) shall be several in proportion to the amount of Registrable
Securities registered by it and not joint and several.
     (c) The amount required to be paid by an indemnifying party or payable to
an indemnified party as a result of the losses, claims, damages and liabilities
referred to in this

-11-



--------------------------------------------------------------------------------



 



Section 5 shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim, payable
as the same are incurred. The indemnification and contribution provided for in
this Section 5 will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified parties or any officer,
director, employee, agent or Controlling Person of the indemnified parties. No
indemnifying party, in the defense of any such claim or litigation, shall enter
into a consent of entry of any judgment or enter into a settlement without the
consent of the indemnified party, which consent will not be unreasonably
withheld.
     6. Rule 144 and Rule 144A Requirement. The Company shall use its best
efforts to take all action as may be required as a condition to the availability
of Rule 144 or Rule 144A under the Securities Act (or any successor or similar
exemptive rules hereafter in effect). The Company shall furnish to any Holder,
within fifteen (15) days of a written request, a written statement verifying its
compliance with the current public information requirement of Rule 144 or
Rule 144A or such successor rules.
     7. Transferability of Registration Rights. The registration rights set
forth in this Agreement are transferable to any transferee of 5% or more of the
Glencoe Registrable Securities or Shaw Registrable Securities as the case may
be. Each subsequent holder of Registrable Securities must consent in writing to
be bound by the terms and conditions of this Agreement in order to acquire the
rights of a Holder granted pursuant to this Agreement.
     8. Rights Which May Be Granted to Subsequent Investors. Other than
transferees of Registrable Securities under Section 7 hereof, the Company shall
not, without the prior written consent of the holders of a majority of the
outstanding Glencoe Registrable Securities and the holders of a majority of the
outstanding Shaw Registrable Securities, grant any other registration rights to
any third parties.
     9. Miscellaneous.
     (a) Amendments. For the purposes of this Agreement and all agreements
executed pursuant hereto, no course of dealing between the parties hereto and no
delay on the part of either party hereto in exercising any rights hereunder or
thereunder shall operate as a waiver of the rights hereof and thereof. This
Agreement may be amended, modified or terminated and any provision hereof may be
waived by the joint written consent of the Company and the holders of not less
than a majority of the outstanding Glencoe Registrable Securities and the
holders of not less than a majority of the outstanding Shaw Registrable
Securities; provided that no amendment, modification or waiver may treat
adversely one Holder in a manner different from the Holders as a group without
the consent of such Holder. Any amendment, modification, termination or waiver
effected in accordance with this Section 9(a) shall be binding upon all Holders
of Registrable Securities even if they do not execute such joint written
consent.
     (b) Notices and Demands. Any notice or demand which, by any provision of
this Agreement or any agreement, document or instrument executed pursuant hereto
or thereto, except as otherwise provided therein, is required to be given shall
be deemed to have

-12-



--------------------------------------------------------------------------------



 



been sufficiently given or served and received for all purposes when delivered
by hand or facsimile or five (5) days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested, or two
(2) days after being sent by overnight delivery providing receipt of delivery,
to the following addresses:
                         (i) If to the Company, First Mercury Financial
Corporation, 29621 Northwestern Highway, Southfield, MI 48034, Attn: Richard
Smith, or at such other address designated by the Company to the Stockholders in
writing.
                         (ii) If to the Glencoe Holders, FMFC Holdings, LLC, 222
West Adams Street, Suite 1000, Chicago, IL 60606, Attn: Douglas Patterson, or at
such other address designated by the Glencoe Holders to the Company in writing,
with a copy to McDermott, Will & Emery, 227 West Monroe Street, Chicago, IL
60606, Attn: Scott M. Williams.
                         (iii) If to the Shaw Holders, Jerome M. Shaw, 3 Grove
Isle, Penthouse 1, Coconut Grove, Florida 33133 or such other address as
designated by either Jerome M. Shaw or holders of a majority of the then
outstanding Shaw Registrable Securities to the Company in writing, with a copy
to Larry J. Spilkin, P.C., P.O. Box 5039, Southfield, Michigan 48086-5039.
     (c) Remedies; Severability. It is specifically understood and agreed that
any breach of the provisions of this Agreement by either party will result in
irreparable injury to the other party, that the remedy at law alone will be an
inadequate remedy for such breach, and that, in addition to any other remedies
which it may have, such other party may enforce its rights by an action or
actions for specific performance in the federal or state courts in the State of
Illinois (to the extent permitted by law). Whenever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
deemed prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.
     (d) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the respective successors and permitted assigns of the
parties hereto as contemplated herein, and any successor to the Company by way
of merger or otherwise shall specifically agree to be bound by the terms hereof.
     (e) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which shall
constitute but one and the same instrument. One or more counterparts of this
Agreement may be delivered via telecopier or other electronic means, with the
intention that they shall have the same effect as an original counterpart
hereof.
     (f) Effect of Heading. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     (g) Governing Law. This Agreement shall be deemed a contract made under the
laws of the State of Delaware and together with the rights and obligations of
the parties

-13-



--------------------------------------------------------------------------------



 



hereunder, shall be construed under and governed by the laws of the State of
Delaware, without giving effect to its conflict of laws principles.
     (h) Jurisdiction; Venue; Waiver Of Jury Trial.
                         (i) Each of the parties to this Agreement hereby agrees
that the state and federal courts of the State of Illinois shall have exclusive
jurisdiction to hear and determine any claims or disputes between the parties
hereto pertaining directly or indirectly to this Agreement, and all documents,
instruments and agreements executed pursuant hereto or thereto, or to any matter
arising herefrom (unless otherwise expressly provided for herein or therein). To
the extent permitted by law, each party hereby expressly submits and consents in
advance to such jurisdiction in any action or proceeding commenced by the other
party hereto in any of such courts, and agrees that service of such summons and
complaint or other process or papers may be made by registered or certified mail
addressed to such party at the address to which notices are to be sent pursuant
to this Agreement. Each of the parties waives any claim that Chicago, Illinois
is an inconvenient forum or an improper forum based on lack of venue. The choice
of forum set forth in this Section shall not be deemed to preclude the
enforcement of any judgment obtained in such forum or the taking of any action
to enforce the same in any other appropriate jurisdiction.
                         (ii) Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that the other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other party
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section.
     (i) Further Assurances. From and after the date of this Agreement, upon the
request of either party hereto, the other party shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.
     (j) Term. The provisions contained in Sections 2, 3 and 4 shall terminate
ten (10) years from the date of the Company’s Initial Public Offering or the
date on which all Registrable Securities held by and issuable to a Holder may be
sold without restriction pursuant to Rule 144(k) of the Securities Act following
the Company’s Initial Public Offering, whichever is later.
     (k) Integration. This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof, including the
Original Agreement, which shall be of no further force or effect.
[SIGNATURE PAGE FOLLOWS]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.

            COMPANY:


FIRST MERCURY FINANCIAL CORPORATION
      By:   /s/ Richard H. Smith       Name:   Richard H. Smith       Title:  
President, CEO and Director    

            STOCKHOLDERS:

Glencoe Holders:

FMFC HOLDINGS, LLC
      By:   Glencoe Capital, LLC       Its: Manager                        By:  
/s/ Louis J. Manetti       Name:   Louis J. Manetti       Title:   Principal    
    Shaw Holders:

Jerome M. Shaw Revocable Trust
      By:   /s/ Jerome M. Shaw       Jerome M. Shaw, Trustee             4SFW,
L.L.C.       By:   /s/ Jerome M. Shaw       Jerome M. Shaw, Member    

[Signature Page to Amended and Restated Registration Rights Agreement]

